Citation Nr: 0909180	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-35 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service reportedly from July 1957 to 
December 1961 and  from March 1962 to August 1976.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which continued a noncompensable rating for 
service-connected bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking a compensable disability rating for 
bilateral hearing loss.  He underwent a VA audiological 
evaluation in August 2005, the results of which indicated 
that his disability is not so severe as to warrant a 
compensable rating.  The Veteran contends that the data taken 
from that exam are inaccurate and that his hearing loss 
disability is more severe than the results suggest.  

The Veteran submitted a VA audiologic evaluation undertaken 
in January 2006, in which the results of the puretone 
audiometry test were presented in the form of a graph and 
were not numerically recorded.  The Board cannot interpret 
the graph, and so the results of the puretone test cannot be 
considered.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
However, speech audiometry revealed speech recognition 
ability of 80 percent bilaterally, which are significantly 
lower than the scores reported in August 2005, when the 
Veteran had speech recognition ability of 94 percent in the 
right ear and 92 percent in the left ear.  

The Veteran's representative has specifically requested that 
the Board remand the case so the Veteran may be afforded 
another VA examination.  Although it is unclear whether the 
speech recognition scores reported on the private audiogram 
were obtained in testing consistent with VA examinations, the 
evidence suggests the Veteran's hearing loss disability may 
have worsened since his most recent VA examination.  
Therefore, another examination is required to determine his 
current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination.  The testing 
must include a puretone audiometry test, 
showing the puretone thresholds in 
decibels at the frequencies of 1000, 
2000, 3000 and 4000 Hertz, and must also 
include the Maryland CNC controlled 
speech discrimination test.  Add the 
report of the full test results to the 
Veteran's claims file.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




